Citation Nr: 1822255	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-31 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to reimbursement of non-VA medical expenses incurred at Grays Harbor Community Hospital in April 2014.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active duty in the Air Force from October 1988 to September 1998, October 2002 to November 2003, and October 2008 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions rendered in May 2014 and August 2014 by the Department of Veterans Affairs (VA) Medical Center (VISN 20 Network Payment Center) in Portland, Oregon.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks reimbursement of non-VA medical expenses incurred in April 2014 at Grays Harbor Community Hospital, a non-VA facility, contending that the treatment was emergent in nature and was not fully paid by his private medical insurance coverage.

In this case, the Veteran is not eligible for payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility for a service-connected disability under 38 U.S.C.A. § 1728(a).  There is also no evidence he is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, or that he had a total disability permanent in nature resulting from service-connected disabilities.  38 C.F.R. § 17.120(a).  Consequently, the only possible route to entitlement to unreimbursed medical expenses stems from 38 U.S.C. § 1725 (2012).

Payment or reimbursement of non-VA emergency medical services for non-service connected disorders for Veterans without full insurance coverage is available if certain conditions are met.  38 U.S.C. § 1725 (2012); 38 C.F.R. §§ 17.1000-17.1008  (2017); 83 Fed. Reg. 974 (Jan. 9, 2018).  To be eligible for payment by VA for services rendered for a nonservice-connected condition in a non-VA facility under 38 U.S.C. § 1725 and 38 C.F.R. §§ 17.1000-17.1008, the treatment must satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center); 

(d)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e)  The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f)  The veteran does not have coverage under a health-plan contract that would fully extinguish the medical liability for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and 

(h)  The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

The United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 17.1002(f), which provides that a veteran must not have coverage "in whole or in part" under a health-plan contract for the emergency treatment as a condition of eligibility for VA reimbursement of unauthorized medical expenses, is invalid because it is inconsistent with the current version of 38 U.S.C. § 1725, the statutory section implemented by § 17.1002 of the regulations.  See Staab v. McDonald, 28 Vet. App. 50 (2016).  In short, the Court found that partial coverage under a health-plan contract for the non-VA emergency treatment at issue, is not a bar to eligibility for VA reimbursement of any remaining uncovered balance under 38 U.S.C. § 1725.  Id.  (vacating and reversing a determination by the Board that partial Medicare coverage was a bar to section 1725 benefits, and remanding the matter for readjudication).  To the extent that 38 C.F.R. § 17.1002 provided otherwise, it has been held invalid by the Court.  Id.  

The initial determinations in May and August 2014 from VISN 20 Network Payment Center, as well as the subsequent August 2014 statement of the case, cites the Veteran's third party medical insurance as the basis for the denial of his claim.
As the VISN 20 Network Payment Center relied upon a regulation that has been invalidated by the Court, a remand is necessary to readjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Solicit from the Veteran any evidence, such as an Explanation of Benefits from his private insurance company, regarding the amount of unreimbursed medical expenses that he has paid and/or still owes (after offset by his third party coverage) with respect to the non-VA medical expenses incurred in April 2014 at Grays Harbor Community Hospital.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration the holding of Staab v. McDonald, 28 Vet. App. 50 (2016), 38 U.S.C. § 1725, and the amended 38 C.F.R. §17.1002 (83 Fed. Reg. 974 (Jan. 9, 2018) as well as all relevant evidence associated with the evidence of record since the August 2014 statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

